Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 06/21/2020. In virtue of this communication, claims 1-18 filed on 06/21/2020 are currently pending in the instant application.
                                                    
                                             
Drawings
The drawings were received on 06/21/2020 have been reviewed by Examiner and they are acceptable.

Claim Objections
Claim 5 is objected to because of the following informalities:  before the ending paragraph limitation ; and is missing.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  before the ending paragraph limitation ; and is missing.  Appropriate correction is required.
Claim 15  is objected to because of the following informalities:  before the ending paragraph limitation ; and is missing.  Appropriate correction is required.
18  is objected to because of the following informalities:  before the ending paragraph limitation ; and is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites the limitation “a Machine” in line 12, it is unclear whether “a machine” is the same as “the machine” in line 10.
Claim 15, recites the limitation "the machine" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the loss function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claims 16-18 have been analyzed and are rejected for failing to cure the deficiencies noted above and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claims. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.   
Claim(s) 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claim(s) are directed to at least one of statutory categories of (process, machine, manufacture, or composition thereof); however the steps performed by the claims are directed to an abstract idea. Turing to specific limitation of independent claims: The idea of capturing images of a driver of a motor vehicle through a side window, selecting positive images (using mobile device while driving) and negative images (not using mobile device while driving) and selecting training images and applying labels to them are all a series of mental steps that can be done in the users mind. Therefore the limitations describe the abstract idea and independent claims TLI Comms.)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because none of the limitations both individually and as an ordered combination do not amount more than the abstract idea.  The use of the additional element “a machine” to do the selecting is no more than using the machine as a tool to perform the mental process MPEP 2106.04(a)(2)III(C.) under Step 2A and the concept of “apply it” MPEP 2106.05(f) under Step 2B, implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount more than the abstract idea. 
Finally, recited elements within dependent claims, taken individually or in combination, do not amount to “significantly more” than just the abstract idea as previously identified above. Therefore, the claims do not amount to significantly more than the previously defined abstract idea.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulan et al. (US 2015/0286885).

As per claim 1, A method comprising: “capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle;”(Refer to Bulan figure 6, ¶[0054] discloses the image capture device 130 may include a camera that is selected to provide the training and test images 122, 124 or it can be an input device adapted to transmit the images captured by a camera to the training device 102. , further Figures 9 and 10, capturing plurality of side window images. ¶[0094] discloses detecting violation from side-view images. Further see ¶[101].)
 “selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle;”(Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both 
 “selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle;”(Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. Negative image samples can include images with drivers not holding an electronic device, and also images with drivers holding other types of objects besides an electronic device (e.g., coffee mugs) in different ways. Further see ¶[0094].)
 “selecting a plurality of training images from both the positive images and the negative images;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples.)
“by inputting to a machine the selected training images and respective labels indicating that the selected training images are positive images or negative images,”(Refer to Bulan ¶[0078] discloses a classifier such as SVM (Support Vector Machine) is trained with the set of labeled training images (w/ and w/o electronic device) phone).)
“training the machine to classify that a test image, captured through a window of the motor vehicle, shows a driver using a mobile device while driving the motor vehicle;”(Refer to Bulan ¶[0071] discloses trains a classifier using positive and negative sample images in the training mode, and then utilizes the trained classifier to classify acquired images in the operation mode. ¶[0079] discloses Once the classifier is trained in process step 206, the method proceeds to the operational mode where new images are acquired, processed, and classified. ¶[0082] discloses a trained SVM 
 “capturing a test image through a side window of the motor vehicle;”(Refer to Bulan Figure 10, ¶[0100] discloses capturing side-view test images)
 “using the trained machine to classify that a test image shows a side view of driver using a mobile device while driving the motor vehicle; and identifying a driver using a mobile device while driving the motor vehicle in a road environment.” (Refer to Bulan ¶[0100] discloses sample results of running the cell-phone detection method on test images. The top three images were classified as violators, the middle three images were classified as non-violators, and the bottom three images were undetermined. See ¶[0094-0095].)

 Claim 6 has been analyzed and is rejected for the reasons indicated in claim 1 above.

As per claim 11, The system of claim 6, further comprising: “the machine after training configured to access a plurality of image frames captured in a road environment of a plurality of drivers of respective plurality of moving motor vehicles and the machine after training is configured to classify above a previously determined threshold a fraction of true positive classifications of the drivers using a mobile device while driving.”  (Refer to Bulan figure 1, section 150 

As per 13, in view of claim 6, “wherein the machine after training is configured for installation at a fixed site in the road environment.” (Refer to Bulan ¶[0072] discloses an imaging system positioned at road-side or on a gantry would be used to capture images/video. ¶[0080]) 

As per 14, in view of claim 6, further comprising: “a filter classifier configured to access the image frames captured in the road environment and label the image frames as including at least a side view of a moving vehicle and a driver prior to classification by the machine after training.” (Refer to Bulan ¶[0021] discloses training a classifier using at least a first sample image including a driver holding an electronic device and at least a second sample image including a driver not holding an electronic device, the first and second sample images including at least a respective  [0038] (1) Acquire positive and negative electronic device usage images within a representative region of interest (ROI) (within a windshield view, around the driver, etc.). ¶[0039] (2) Extract image features from the ROI's to create global feature representations of the respective ROI's.¶ [0040] (3) Train a classifier (e.g., Support Vector Machine (SVM)) using the extracted image features.¶[0060] discloses The objects are labeled as including, for example, a face, a seat, a seat belt, a phone etc. The labels are then applied to a classifier for determining whether the driver is using a phone or other electronic device filter) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Zhou (US 2021/0174149,) further in view of Ozcan et al. (US 2021/0043331.)

As per claim 2, The method of claim 1, further comprising: However Bulan does not explicitly disclose the following which would have been obvious in view of Zhou from similar field of endeavor  “previously defining a loss function associated with the training of the machine, wherein a value of the loss function is related to accuracy of classification of the positive training images; responsive to a value of the loss function, optimizing the training of the machine” (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)

However Bula as modified by Zhou does not explicitly disclose the following which would have been obvious in view of Ozcan from similar field of endeavor “optimizing the training of the machine by adding a training image to the selected training images or by removing at least one of the selected training images, producing thereby an adjusted set of selected training images, and repeating the training using the adjusted set of selected training images.”(Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between the two sets of images (i.e., before and after the histochemical staining process) and eliminated the non-matching image pairs from the training/validation set to make sure that the deep neural network 10 learns the real signal, not the perturbations to the tissue morphology due to the chemical staining process. In fact, this process of cleaning the training/validation image data can be done iteratively: one can start with a rough elimination of the obviously altered samples and accordingly converge on a neural network 10 that is trained, With a few iterations of this process, one can, not only further refine the image set, but also improve the 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan as modified by Zhou technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Zhou. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan as modified by Zhou in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)

As per claim 3, The method of claim 2, “wherein the optimizing further includes minimizing the loss function by adjusting parameters of the loss function, wherein a goal of the optimizing is 19to increase above a previously determined threshold a fraction of true positive classifications.” (Refer to Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the 
 

As per claim 7, in view of claim 6, However Bula does not explicitly disclose the following which would have been obvious in view of Zhou from similar field of endeavor “wherein a loss function is previously defined associated with training of the machine, wherein a value of the loss function is related to accuracy of classification of the positive training images; responsive to a value of the loss function, optimizing the training of the machine” (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)
 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)

However Bula  as modified by Zhou does not explicitly disclose the following which would have been obvious in view of Ozcan from similar field of endeavor “wherein, training of the machine is optimized by adding a training image to the selected training images or by removing at least one of the selected training images to produce an adjusted set of selected training images, and wherein training is repeated using the adjusted set of selected training images.”  (Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between the two sets of images (i.e., before and after the histochemical staining process) and eliminated the non-matching image pairs from the training/validation set to make sure that the deep neural network 10 learns the real signal, not the perturbations to the tissue morphology due to the chemical staining process. In fact, this process of cleaning the training/validation image data can be done iteratively: one can start with a rough elimination of the obviously altered samples and accordingly converge on a neural network 10 that is trained, With a few iterations of this process, one can, not only further refine the image set, but also improve the performance of the final trained deep neural network 10. Further ¶[0078] discloses the learnable parameters are updated through the training stage of the deep neural network 10 by back propagation.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan as modified by Zhou technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Zhou. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan as modified by Zhou in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Zhou (US 2021/0174149.)
Regarding Claim 8, in view of claim 6, Bulan does not explicitly discloses the following which would have been obvious in view of Zhou from similar field of endeavor “wherein the loss function is minimized by adjusting parameters of the loss function, wherein training of the machine is optimized to achieve a goal to increase above a previously determined threshold a fraction of true positive classifications.”  (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Hesham M. Eraqi , Yehya Abouelnaga ,Mohamed H. Saad , and Mohamed N.Moustafa; “Driver Distraction Identification with an Ensemble of Convolutional Neural Networks”; Hindawi, Journal of Advanced Transportation; February 2019.
As per claim 12, in view of claim 6, “wherein the machine after training is configured for installation in a host motor vehicle.”  (Refer to Eraqi page 2, column 2 discloses we detect and identify distraction using deep learning. RGB images are 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Eraqi technique of driver distraction identification into Bulan technique to provide the known and expected uses and benefits of Eraqi technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Eraqi to Bulan in order to improve accuracy of driver distraction identification in real-time environment. (Refer to Eraqi abstract.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Ozcan et al. (US 2021/0043331).
As per claim 15, A set of training images produced by a process comprising: 
“capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle;” (Refer to Bulan ¶[0054] discloses The image capture device 130 may include a camera that is selected to provide the training and test images 122, 124 or it can be an input device adapted to transmit the images captured by a camera to the training device 102. , further Figures 9 and 10, capturing plurality of side window images. ¶[0094] discloses detecting violation from side-view images. Further see ¶[101].)
selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. positive image samples can include images with drivers holding electronic devices in different ways such as left/right of the face. Further see ¶[0094].)

“selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. Negative image samples can include images with drivers not holding an electronic device, and also images with drivers holding other types of objects besides an electronic device (e.g., coffee mugs) in different ways. Further see ¶[0094].)

 “selecting a plurality of training images from both the positive images and the negative images;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples.)
 “by inputting to the machine the selected training images and respective labels indicating that the selected training images are positive images or negative images,” (Refer to ¶[0078] discloses a classifier such as SVM (Support Vector Machine) is trained with the set of labeled training images (w/ and w/o electronic device) phone).)

training a machine to classify that a test image, captured through a side window of the motor vehicle, shows a driver using a mobile device while driving the motor vehicle;” (Refer to Bulan ¶[0071] discloses trains a classifier using positive and negative sample images in the training mode, and then utilizes the trained classifier to classify acquired images in the operation mode. ¶[0079] discloses Once the classifier is trained in process step 206, the method proceeds to the operational mode where new images are acquired, processed, and classified. ¶[0082] discloses a trained SVM classifier was used to process a test set of images. In one example, a set of 104 images (52 positives and 52 negatives) were taken at a parking lot with drivers holding a mobile phone in different positions. The set of images was randomly split into two even groups, one for training and one for testing. ¶[0095] discloses The side detection method also works viewing a vehicle from the driver side if the driver is holding the phone to their left ear.)
“optimizing the training of the machine by adding or removing a portion of the training images to produce thereby an adjusted set of training images and
“repeating the 23training using the adjusted set of training images, wherein a goal of the optimizing is to increase above a previously determined threshold a fraction of true positive classifications.” (Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between the two sets of images (i.e., before and after the histochemical staining process) and eliminated the non-matching image pairs from the training/validation set to make sure that the deep neural network 10 learns the real signal, not the perturbations to the tissue morphology due to the chemical staining process. In fact, this process of cleaning the training/validation image data can be done iteratively: one can start with a  With a few iterations of this process, one can, not only further refine the image set, but also improve the performance of the final trained deep neural network 10.)
  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Ozcan et al. (US 2021/0043331,) further in view of Zhou (US 2021/0174149,) 

As per claim 16, in view of claim 15, However Bula as modified by Ozcan does not explicitly disclose the following which would have been obvious in view of Zhou from previously defining a loss function associated with the training of the machine, wherein a value of the loss function is inversely related to accuracy of classification of the positive training images;” “optimizing the training of the machine responsive to a value of the loss function by minimizing the value of the loss function by adjusting parameters of the loss function”. (Refer to Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan as modified by Ozcan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Ozcan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan as modified by Ozcan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)



Allowable Subject Matter

                  Claims 4-5, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if:
rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 4-5, 9-10, and 17-18.



					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661